     Case 1:20-cv-01658-DAD-SAB Document 20 Filed 04/06/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   NOLAN JORDAN,                                     No. 1:20-cv-01658-DAD-SAB (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   ACREE,                                            CERTAIN CLAIMS
15                      Defendants.                    (Doc. No. 19)
16

17

18          Plaintiff Nolan Jordan is a state prisoner proceeding pro se and in forma pauperis in this

19   civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On February 3, 2021, the assigned magistrate judge screened plaintiff’s complaint in this

22   action and found that plaintiff had stated cognizable deliberate indifference claims against

23   defendants Acree and the three unidentified members of the Institutional Classification

24   Committee (“ICC”) who had held a hearing to determine whether plaintiff should be released

25   from administrative segregation. (Doc. No. 15 at 2–7.) Specifically, the magistrate judge

26   concluded that plaintiff had sufficiently alleged a claim against those defendants for deliberate

27   indifference to a substantial risk of harm to his safety in violation of the Eighth Amendment, but

28   that plaintiff had failed to state any other cognizable claims against any of the other named
                                                      1
     Case 1:20-cv-01658-DAD-SAB Document 20 Filed 04/06/21 Page 2 of 3


 1   defendants. (Id. at 5–6.) Plaintiff was granted leave to file an amended complaint or to notify the

 2   court of his willingness to proceed only on the claims found to be cognizable in the screening

 3   order within thirty (30) days after service of that order. (Id. at 6–7.) On March 10, 2021, plaintiff

 4   notified the court that he was willing to proceed only on the claims identified by the magistrate

 5   judge in the screening order as cognizable. (Doc. No. 18.)

 6           Consequently, on March 11, 2021, the assigned magistrate judge issued findings and

 7   recommendations recommending that this action proceed on plaintiff’s claim brought against

 8   defendants Acree and the three unidentified ICC members for deliberate indifference to his safety

 9   in violation of the Eighth Amendment of the U.S. Constitution. (Doc. No. 19.) The magistrate

10   judge also recommended that all other claims brought, and all other defendants named, by

11   plaintiff in his complaint be dismissed from this action. (Id. at 2.) The findings and

12   recommendations were served on plaintiff and contained notice that any objections thereto were

13   to be filed within fourteen (14) days after service. (Id.) No objections have been filed and the

14   time in which to do so has now passed.

15           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

16   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

17   findings and recommendations are supported by the record and proper analysis.

18           Accordingly,

19           1.     The findings and recommendations issued on March 11, 2021 (Doc. No. 19) are

20                  adopted in full;
21           2.     This action shall proceed on plaintiff’s claim against defendants Acree and the

22                  three unidentified ICC members for deliberate indifference to his safety in

23                  violation of the Eighth Amendment of the U.S. Constitution;

24   /////

25   /////

26   /////
27   /////

28   /////
                                                      2
     Case 1:20-cv-01658-DAD-SAB Document 20 Filed 04/06/21 Page 3 of 3


 1        3.    All other claims and named defendants are dismissed; and

 2        4.    This action is referred back to the assigned magistrate judge for further

 3              proceedings consistent with this order.

 4   IT IS SO ORDERED.
 5
       Dated:   April 5, 2021
 6                                                    UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
